Citation Nr: 1752351	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence had been submitted to reopen a claim of service connection for asthma, for the purpose of accrued benefits.

2.  Whether new and material evidence had been submitted to reopen a claim of service connection for obstructive sleep apnea (now claimed as secondary to asthma), for the purpose of accrued benefits.

3.  Entitlement to service connection for diabetes mellitus, type II (claimed as due to unknown chemical exposure), for the purpose of accrued benefits.

4.  Entitlement to service connection for a neurodegenerative disease, including amyotrophic lateral sclerosis (ALS) and progressive supranuclear palsy (PSP), for the purpose of accrued benefits.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression, to include as secondary to medical conditions for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1965 to June 1968.  He died in August 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

At the time of his death, the Veteran had a pending appeal for the issues set forth on the title page.  A person eligible for substitution is defined as a living person who would be eligible to receive accrued benefits due to the claimant.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  In November 2013, the appellant was substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  She also filed an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), VA Form 21 534, in November 2013.  

In the Veteran's March 2010 claim for entitlement to service connection for ALS, the Veteran asserted that he had lost his speech and was being tested for ALS.  Over the course of the appeal, differential diagnoses were considered due to many overlapping symptoms and ultimately, the Veteran was diagnosed with PSP.  As the appellant still asserts that the Veteran was diagnosed with ALS, the Board has recharacterized the issue on appeal as a claim for entitlement to service connection for a neurodegenerative disease, to include ALS and PSP.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board remanded this matter in January 2017 for further development.  The case is now back before the Board. 


FINDINGS OF FACT

1.  The Veteran died in August 2013; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending service connection claims to completion.

2.  In an August 2006 rating decision, the RO denied service connection for asthma and obstructive sleep apnea; the Veteran did not appeal the decision and it became final.

3.  The evidence added to the record subsequent to the August 2006 rating decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for asthma.

4.  The evidence added to the record subsequent to the August 2006 rating decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for obstructive sleep apnea.

5.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's diabetes mellitus, type II, was incurred in active duty service or manifested within a year of his separation from active duty service.

6.  The evidence of record fails to show that the Veteran had a diagnosis of ALS.

7.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's neurodegenerative disorder was incurred in active duty service or manifested within a year of his separation from active duty service.

8.  The evidence of record fails to show that the Veteran had a diagnosis of PTSD.

9.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's depression was incurred in active duty service or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C. § 5121A (2012).
2.  The August 2006 rating decision which denied service connection for asthma and obstructive sleep apnea is final.  38 U.S.C. § 7105(b), (c) (2012); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1101, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).

6.  The criteria for service connection for a neurodegenerative disease are not met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7.  The criteria for service connection for PTSD and depression have not been met.  38 U.S.C. §§ 1101, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  
Duty to Notify

VA's duty to notify was satisfied by letter to the Veteran in June 2010.  After the RO substituted the appellant as the claimant in the Veteran's pending appeal, it readjudicated the appeal by way of a September 2013 supplemental statement of the case (SSOC), as well as a December 2014 SSOC.  Neither the appellant nor her representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, military personnel records, post-service VA and private treatment records, and lay statements have been associated with the record.

Pursuant to the Board's January 2017 remand, the RO sent the Veteran a notification letter in July 2017 scheduling her for a videoconference hearing with a Veterans Law Judge (VLJ).  By way of letter in August 2017, the appellant withdrew her request for a hearing.  The Board finds that the RO complied with the 2017 remand directives and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The appellant's request for a Board hearing is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704 (d) (2014). 

The appellant has not identified any outstanding evidence that could be obtained to substantiate her claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the appellant's claims.

II.  Merits of the New and Material Evidence Claim

Asthma and Obstructive Sleep Apnea

The appellant continues the Veteran's claims, asserting that new and material evidence had been submitted to reopen the Veteran's previous claims for entitlement to service connection for asthma and obstructive sleep apnea, which were both denied in an August 2006 rating decision.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. 
§ 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2006, the Veteran submitted claims of entitlement to service connection for asthma and obstructive sleep apnea.  The Veteran asserts that in approximately July 1965, he was on burn detail and the inhalation of fumes precipitated the onset of his asthmatic condition. 

The RO denied the claims in an August 2006 rating decision and the Veteran was informed of the decision that same month.  The RO determined that the Veteran's service treatment records and post-service treatment records did not reveal a history of asthma or obstructive sleep apnea in service.  Although there was a current diagnosis of both asthma and obstructive sleep apnea, the evidence did not show a nexus between the current post-service diagnoses and a condition or event which occurred in service.  The Veteran failed to appeal the decision and consequently, the decision became final based on the evidence of record at that time.

At the time of the August 2006 rating decision, the pertinent evidence of record consisted of service treatment records and post-service private treatment records.  The Veteran's July 1965 Report of Medical Examination upon entrance revealed that his nose, sinuses, mouth and throat, and lungs and chest were clinically evaluated as normal.  On his corresponding July 1965 Report of Medical History, the Veteran denied asthma, shortness of breath, and frequent trouble sleeping.  A March 1968 service treatment record noted a chest examination that revealed normal heart and lungs.

Post-service treatment records show that in March 2001, the Veteran presented with complaints of dyspnea upon exertion, which he stated he had never experienced until two to three weeks ago.  Pulmonary function testing revealed mild obstructive spirometry and an electrocardiogram (EKG) was thought to show pulmonary fibrosis.  The Veteran was diagnosed with dyspnea upon exertion and it was noted that he appeared to have pulmonary fibrosis with an unclear etiology, as the Veteran had denied any occupation with exposure that could result in occupational lung disease.  It was noted that the Veteran's symptoms seemed to have occurred subaccutely over the last three weeks.

In April 2001, the Veteran presented with complaints of fatigue, daytime hypersomnolence, and snoring.  A sleep study was ordered and in late April 2001 the Veteran was found to have severe obstructive sleep apnea.  It was noted that he was given a CPAP and counseled on weight loss.  

In May 2001, the Veteran presented for evaluation of hypoxemia, dyspnea, and an abnormal x-ray of the chest.  The Veteran reported that he may have had asthma as a child, but had not had any problems as an adult until recently.  Imaging studies and tests were reviewed and it was noted that pulmonary function tests were completely normal and chest x-rays did not suggest pulmonary fibrosis.  The resulting impression was that the Veteran likely had some diastolic dysfunction related to his hypertension and possibly had developed episodes of pulmonary edema. 

In June 2001, the Veteran was seen for a follow up for his exertional dyspnea.  The impression was noted as asthma. 

A May 2002 private treatment record indicated that the Veteran's spirometry revealed an obstructive pulmonary defect and a post-bronchodilator spirometry revealed some improvement.  His symptoms were noted as possibly asthmatic in nature. 

Having carefully reviewed the record, the Board finds that the evidence received since the August 2006 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Evidence submitted since the August 2006 rating decision consists of VA and private treatment records that show diagnoses of asthma and sleep apnea.  The Veteran had also submitted statements continuing to assert he was exposed to hazardous fumes from burning unknown chemicals during basic training.  While this evidence is new, it is not material, as it still fails to show an in-service event or injury, or a nexus between the current post-service diagnoses and a condition or event which occurred in service.

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claims for entitlement to service connection for asthma and obstructive sleep apnea are not reopened.

III.  The Merits of the Service Connection Claims for Accrued Benefits Purposes

The appellant seeks to continue the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, a neurodegenerative disease, and PTSD and depression.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, such as diabetes mellitus, type II, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 
Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes Mellitus, Type II

During his lifetime, the Veteran sought entitlement to service connection for diabetes mellitus, type II.  The Veteran had contended that he was exposed to hazardous fumes when he was instructed to burn barrels of unknown chemicals during basic training.

As an initial matter, the Board notes that although diabetes mellitus, type II, is a disease presumptively associated with herbicide exposure, the Veteran has not alleged, and the record does not show, that he had service in Vietnam during the Vietnam era or along the DMZ in Korea during the period from April 1968 through August 1971.  The Veteran has also not alleged any direct exposure to herbicides during his active duty service.  Accordingly, service connection for diabetes mellitus, type II, is not warranted on a presumptive basis based on exposure to herbicides in service.

Additionally, the Veteran's service treatment records do not include any indication of complaints of, treatment for, or diagnoses of blood sugar problems, or diabetes mellitus in service, and the post-service medical reports do not document any diabetes mellitus findings within the one year presumptive period following separation from service in 1968.  The first indication of the Veteran's diabetes mellitus was documented in a December 1997 private treatment record, noting glucose intolerance.

With respect to service connection on a direct basis, as noted above, there were no findings of diabetes mellitus in the service treatment records, and, the Veteran has not submitted any medical evidence relating his diabetes mellitus to service.  Thus, the Veteran had no in-service evidence of diabetes mellitus.  Nor does the electronic claims file otherwise include lay evidence of continuity of symptomatology since service, or evidence that a competent medical professional has linked the Veteran's current diabetes mellitus, type II, to his service.  In this regard, the post-service treatment records show the Veteran was diagnosed with glucose intolerance in December 1997 and an April 1998 private treatment record noted poorly controlled diabetes.  Further, while the Veteran asserts he was exposed to hazardous fumes through the burning of unknown chemicals, his military occupational specialty (MOS) as a typist, and the absence of evidence contained in his military personnel records and service treatment records fail to substantiate this claim.  While the Veteran had asserted that he had been treated for breathing difficulties in service, his service treatment records are absent of any complaints related to the inhalation of hazardous fumes, such as wheezing, coughing, or breathing difficulties.  Thus, in the absence of such evidence, service connection may not be granted. 

The Board acknowledges the Veteran's assertions that his diabetes mellitus was the result of his active duty service and possibly his exposure to hazardous fumes.  See March 2010 Statement in Support of Claim.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, type II, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his diabetes mellitus, type II, and his active duty service.  Thus, his statements regarding any such link are not competent.  

The Board also acknowledges that in December 2012, Dr. K. P., the Veteran's primary physician at hospice care, submitted a letter opining that the Veteran's many disabilities, including his diabetes mellitus, type II, were due to his active duty service.  Although this statement was prepared by a physician, it is conclusory and provides no rationale.  It is unclear whether Dr. K. P. reviewed the Veteran's service treatment records, had knowledge of his service history, or based her opinion on any aspect of his active duty service.  Accordingly, the private medical opinion is assigned little, if any, probative weight. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weight against contrary opinions.").

In summary, the Veteran's service treatment records do not show diabetes mellitus, type II, in service.  The Veteran did not receive treatment for or a diagnosis of diabetes mellitus until 1997, approximately 30 years after service.  Though he contends his diabetes mellitus is due to his active duty service, he is not competent to make such a link.  Further, while a medical professional had attributed the Veteran's diabetes mellitus to his active duty service, her opinion was merely a conclusory statement that lacked rationale and is outweighed by the competent medical evidence of record.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neurodegenerative Disease, Including ALS and PSP 

During his lifetime, the Veteran sought entitlement to service connection for ALS.  He believed he had developed this condition as a result of his exposure to the burning of unknown chemicals while on active duty.  During the initiation of his claim, the Veteran's symptoms were still being evaluated and diagnosed.  Therefore, as noted above, the Veteran's claim has been expanded to encompass neurodegenerative diseases, including ALS and his final diagnosis of PSP.

Service treatment records are negative for any complaints of, treatment for, or diagnoses of a neurodegenerative disease.  

The pertinent evidence of record reveals that in December 2009, the Veteran presented for a follow up visit for aphasia following an ischemic stroke, and for high-grade stenosis of the cervical and intracerebral arteries and for dysphonia with stridor.  The appellant reported that the Veteran had been experiencing progressive problems with dysphagia and with his memory.  Given the dramatic and severe decline, further evaluation was conducted to consider a possible ALS diagnosis, a multiple system atrophy (MSA) diagnosis, and/or multiple diagnoses.  

In January 2010, a private treatment record noted that an energy-dispersive X-ray (EDX) had recently been done and had ruled out ALS.  The appellant was asked to come in to the medical center for a conference regarding the Veteran's condition.  The record noted that she still believed the Veteran had ALS.  Based on testing and symptoms described by the appellant, the Veteran was assessed with MSA, as his symptomatology was consistent with the diagnosis.  An April 2010 private treatment record noted that the Veteran's examinations had been stable and MSA continued to be "the most likely diagnosis," but that he would continue to be monitored for other autonomic signs, Parksonian signs, and/or upper motor neuron signs. 

An April 2010 VA treatment noted that the Veteran had been evaluated multiple times for ALS, but results had been negative to date. 

In a May 2010 private treatment record, electromyography (EMG) and neurological testing conducted did not suggest ALS.  The possibility of a neurodegenerative process involving supranuclear areas like PSP or other tau-protein aggregation diseases were noted.

A June 2011 private treatment record noted that the Veteran's clinical picture was suggestive for the diagnosis of PSP and by October 2011, private treatment records note that the Veteran was diagnosed with PSP, moderate stage, and then PSP, advanced stage.  See Private Treatment Records from October 2011, January 2012, April 2012, and February 2013.

In a June 2011 private treatment record, Dr. F. H. noted that the Veteran was unable to work or hold gainful employment.  He indicated that it was his belief that the Veteran's disability was likely related in some part to service-related stress in the military. 

A December 2012 letter from Dr. N. B. indicated that the Veteran's PSP symptoms were related to vascular changes in his brain, which in turn were related to hypertension due to stress of military service.  She noted that the combination of the Veteran's depression and nightmares suggested underlying PTSD which was aggravating his current medical condition.
 
In December 2012, Dr. K. P. submitted a letter opining that the Veteran's high blood pressure, diabetes, coronary artery disease, neuropathy, depression, and cardiac dysrhythmia were due to his active duty service.  

In a January 2013 statement, the appellant stated that she believed that stress and exposure to harmful unknown chemicals while in service caused and aggravated the Veteran's disabilities.

In April 2014, the Veteran submitted medical literature that stated in pertinent part, "[f]rontotemporal lobar degeneration, corticobasal degeneration (CBD), progressive supranuclear palsy, and amyotrophic lateral sclerosis have been considered distinct clinicopathologic entities with few issues in common other than neurodegeneration being central to all." (emphasis added by appellant).

Upon careful review of the record, the Board finds that service connection for a neurodegenerative disease is not warranted.

With regard to ALS, effective September 23, 2008, VA enacted 38 C.F.R. § 3.318, which established a presumption of service connection for ALS for any Veteran who develops ALS at any time after separation from service, provided that (1) there is no affirmative evidence that it was not incurred during or aggravated by service; (2) there was no affirmative evidence that it was due to the Veteran's own willful misconduct; and (3) the Veteran had active, continuous service of 90 days or more.  See 73 Fed. Reg. 54691-01 (effective Sept. 23, 2008).

First, the Board finds that the competent and probative evidence of record does not reflect a diagnosis of ALS at any time during the appeal and therefore, the above law is not applicable and the Veteran is not eligible for service connection for ALS.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection may not be granted where there is no present disability shown).  The Board notes that although treatment records indicated a possible diagnosis of ALS and the appellant has submitted medical literature asserting that ALS and PSP have "few issues in common other than neurodegeneration being central to all," ultimately, the progression of the Veteran's disease revealed a symptomatology that eventually led to a diagnosis of PSP and not ALS.

Next, with regard to the Veteran's PSP, the evidence does not show that the Veteran's neurodegenerative disease was incurred in, or otherwise related to active duty service.  While the evidence clearly reveals that the Veteran had a current diagnosis of a neurodegenerative disease, specifically PSP, the most competent and probative evidence of record does not etiologically link this disability to service.

To the extent Drs. F. H., N. B., and K. P. opine that the Veteran's PSP was caused by service, they have provided no rationale to support their opinions.  Although Dr. F. H. noted that the Veteran's disability was likely related in some part to service-related stress, the record does not indicate that he reviewed the Veteran's service treatment records or had knowledge of his service history; he provided no discussion of what in-service stresses the Veteran experienced; and he failed to provide rationale linking in-service stress to the Veteran's PSP.  Likewise, Dr. K. P. asserted that the Veteran's multiple disabilities were due to service; however the record does not indicate that she reviewed the Veteran's service treatment records or had knowledge of his service history, and she did not provide a discussion explaining how the Veteran's disabilities, including his PSP, were related to his active duty service.  Although Dr. N. B. opined that the PSP-related vascular changes in the Veteran's brain were due to hypertension, which was caused by stress experienced in the military, she, too, failed to provide a rationale to support her opinion.  There is no indication in the record that Dr. N. B. reviewed the Veteran's service treatment records or had knowledge of his service history.  She provided no discussion explaining what in-service stress the Veteran experienced and no explanation as to how stress caused hypertension which resulted in PSP.  Further, the Veteran is not service-connected for a psychiatric condition or for hypertension, thus the Veteran would not be entitled to service connection under a secondary basis of entitlement.  38 C.F.R. § 3.310(a), (b).  For these reasons, the probative value of the medical opinions from Drs. F. H., N. B., and K. P are outweighed by the medical evidence of record.

The Board acknowledges the appellant's assertions that inhalation of harmful unknown chemicals and stress caused and aggravated the Veteran's neurodegenerative disease; however, she is not competent to render an opinion as to the cause or etiology of the current diagnosis because she does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, while the Veteran had a current diagnosis of a neurodegenerative disease, PSP, there is no competent evidence of record to relate this diagnosis to the Veteran's service.  Service treatment records did not show treatment for or a diagnosis of a neurodegenerative disease in service.  Positive medical opinions of record, linking the Veteran's disability to service carry little probative weight, as they fail to include a rationale to support the opinion.  Further, while a lay statement submitted by the appellant advances a theory that the Veteran's neurodegenerative disease was caused by his exposure to hazardous fumes from burning unknown chemicals and stress, military personnel records and service treatment records fail to substantiate this claim and an opinion linking PSP to the inhalation of fumes is a complex medical matter beyond the knowledge of a layperson.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a neurodegenerative disease, including ALS and PSP, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD and Depression

During his lifetime, the Veteran sought entitlement to service connection for PTSD and depression.  He first filed his claim for PTSD in March 2010 and had submitted multiple stressors as the cause of his PTSD.  In April 2010, the Veteran submitted a statement that his depression was severe enough to warrant psychological evaluation and was a result of worsening medical conditions due to exposure to unknown chemicals during service.  

With regard to PTSD, to establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).   

For cases certified to the Board before August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Service treatment records are negative for any complaints of, treatment for, or diagnoses of PTSD or depression. 

Post-service treatment records from July 2002 to December 2008 noted that the Veteran consistently denied depression and anxiety and did not appear depressed on evaluation.  See Private Treatment Records from July 2002, September 2003, November 2003, May 2004, January 2005, August 2008, December 2008, March 2009, September 2009, October 2009, November 2009, and December 2009.   

In February 2009, the Veteran had a negative depression screening, answering "not at all" when asked if he had little interest or pleasure in doing things and if he was feeling down, depressed, or hopeless.

In a January 2010 private treatment record, the appellant reported that the Veteran had been crying a lot and was emotional all the time.  She noted that he had these problems for the past three years but they had worsened in the last six months.
An April 2010 VA treatment record noted that the Veteran had developed dysarthria and could not speak. 

In May 2010, the Veteran underwent a mental health assessment to address depression, agitation, and anxiety due to his declining health.  It was noted that the Veteran had suffered a series of debilitating medical conditions, including open heart surgery and several stroke events, and that he was currently in the process of differential diagnosis to rule out ALS.  The Veteran had lost function of his vocal chords and had been coping generally well with the challenges until January, when he began to withdraw socially.   The appellant reported that the Veteran experienced episodes of tearfulness and had "things bottled up that he [couldn't] talk about."  She mentioned that his best friend was killed in Vietnam and that bothered him.  On examination, the Veteran was noted as appropriate and cooperative, with calm mood, constricted affect, and normal thought content.  The Veteran was diagnosed with mood disorder due to his medical condition.

In a September 2010 private treatment record, the Veteran's social history noted PTSD due to military trauma.  Trauma history noted flashbacks and nightmares.  The Veteran was diagnosed with dementia due to general medical conditions. 

A June 2010 VA treatment record noted that the Veteran continued to struggle with loss of productive speech and felt like he was "losing his mind."  He used a keyboard and longhand to communicate.  The Veteran was diagnosed with depression due to general medical conditions with worsening situational stress and strained coping noted.  He requested to see a psychologist to assist with adjustment to his disability. 

A July 2010 VA treatment record noted that the Veteran struggled with periodic bouts of deep depression and frequent frustration.  His diagnosis of depression due to general medical conditions was continued.  In a subsequent July 2010 VA treatment record, the appellant stated that she believed the Veteran would feel better once he received his assistive device for speech.

In May 2011, the Veteran submitted a statement that his PTSD was due to typing up deployment orders to send fellow soldiers to Vietnam and then seeing them return in body bags.

In a June 2011 statement in support of claim for service connection for PTSD, the Veteran described many stressors that contributed to his condition.  The Veteran stated that his duty during service was to give out assignments to fellow soldiers.  He sent soldiers to Vietnam and viewed this as a death sentence.  The Veteran stated that he could visualize them returning in body bags.  The Veteran related a story of one young man who had requested a weekend pass to see family and friends after receiving an assignment to go to Vietnam.  As this young man was from the Veteran's hometown, the Veteran granted his leave.  When the young man did not return, the Veteran felt fear, hopelessness, confusion, and disappointment because the young man went AWOL on his watch.  The Veteran felt that his life was threatened from this young man and from other soldiers that he had sent to war.  The Veteran also reported that he was in a testing unit with a special clearance.  He was not allowed to speak about it with anyone.  Further, the Veteran attributed his PTSD to typing up orders to send his older brother to Vietnam.  He stated that he was constantly worried about his brother's wellbeing.  The Veteran also noted that his best friend, J. W., entered the war one year after him and was sent to Vietnam.  He died in the war and it tore the Veteran up, as they were supposed to meet after the war was over.

In a June 2011 statement, the Veteran's brother stated that the Veteran had given him his orders to go to Vietnam and was extremely depressed at the time.  He further noted that in his opinion, the Veteran had not been the same since military service. 

A December 2012 letter from Dr. N. B. indicated that they had Veteran developed depression due to the continued worsening of his medical conditions.  She also noted that the appellant reported that the Veteran had multiple episodes of nightmares without hallucinations or confusion that had been present for the past five years.  Dr. N. B. opined that the combination of the Veteran's nightmares and depression suggested underlying PTSD which was aggravating his current medical condition.

In a December 2012, Dr. K. P. submitted a letter opining that the Veteran's many disabilities, including his depression, were due to his active duty service.  

In January 2012, the Veteran's son, B. G., submitted a statement describing his relationship with his father.  B. G. stated that in early childhood, he noticed his father was not well.  His father would talk about his time in the Army and being traumatized and depressed due to friends and family dying.  B. G. described abuse and anger that he and his mother suffered because his father's anger issues.  

In a January 2013 statement, the appellant noted that the Veteran drank heavily due to depression after he returned home from the Army.  She stated that this caused abusive relationships with his father and his first wife and ultimately resulted in the divorce from his first wife and his father disowning him.  The appellant noted that the Veteran had been an abusive husband and father during their 26 years of marriage.  She stated that the Veteran suffered from night sweats, tears, and fear of hostility.  She believed that his stressor in service was exposure to harmful unknown chemicals which eventually aggravated his medical conditions.

Upon careful review of the record, the Board finds that service connection is not warranted for PTSD or depression.

As an initial matter, the Board finds that the competent and probative evidence of record does not reflect a diagnosis of PTSD at any time during the appeal and therefore, the Veteran is not eligible for service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection may not be granted where there is no present disability shown).

In this regard, the Board finds that September 2010 private treatment record noting PTSD due to flashbacks and nightmares was not a diagnosis.  PTSD was noted in the social history and trauma history sections of an initial evaluation for mental health.  Specifically of note was that the only diagnosis recorded post-assessment was dementia due to general medical conditions. 

Further, the Board finds that the December 2012 letter from Dr. N. B. is not probative.  As noted above, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Although Dr. N. B. noted that the Veteran's nightmares and depression suggested PTSD, she did not formally diagnose him with such.  Further, even if Dr. N. B.'s suggestion of PTSD were to be viewed as a diagnosis, her opinion lacked rationale to support her conclusion that the Veteran had PTSD that was related to service.  There was no indication that Dr. N. B. reviewed the Veteran's service treatment records or had knowledge of his service history; there was no discussion of an in-service stressor; and there was no discussion regarding the criteria upon which a diagnosis of PTSD was based.  Thus, the Veteran did not have a diagnosis of PTSD.  Absent evidence demonstrating the presence of a current disability, service connection for PTSD must be denied.  Here, there is no competent medical evidence of a current diagnosis of PTSD.

With regard to the Veteran's depression, the evidence does not show, nor did the Veteran assert, that his depression began during service.  Specifically, the Veteran contended that his depression was secondary to his medical conditions, which he believed were the result of his active duty service.  As noted above, service connection may only be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury or if a non-service connected disability is aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a), (b).  The evidence of record clearly shows that the Veteran's depression is secondary to his medical conditions; however, the Veteran is not service-connected for any disabilities.  As such, service connection for the Veteran's depression is not warranted on a direct or secondary basis.

In arriving at this conclusion, the Board has also considered the lay statements submitted by the appellant, the Veteran's son, and the Veteran's brother asserting that the Veteran suffered from symptoms of depression and PTSD because of his active duty service.  The Board notes that although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, a relationship between a psychiatric disorder and an in-service injury or event is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the probative value of these lay statements is outweighed by the evidence of record.

In summary, while the Veteran had a current diagnosis of depression, he did not have a diagnosis of PTSD.  Service treatment records did not show treatment for or a diagnosis of depression in service.  While the evidence shows, and the Veteran asserted, that his depression was secondary to his medical conditions, the Veteran was not service-connected for any disabilities and therefore may not be granted service connection on as secondary basis.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD and depression and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for asthma.  The appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  The appeal is denied.

Entitlement to service connection for diabetes mellitus, type II, for the purpose of accrued benefits, is denied. 

Entitlement to service connection for a neurodegenerative disease, including ALS and PSP, for the purpose of accrued benefits, is denied. 

Entitlement to service connection for PTSD and depression, for the purpose of accrued benefits, is denied. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


